      Case 1:15-cr-00866-WHP Document 76 Filed 04/12/21 Page 1 of 2




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                     April 12, 2021


Honorable William H. Pauley
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (WHP)

Dear Judge Pauley:

       I write to ask that the Court adjourn Roger Clark’s sentence date, which is
now set for April 20, 2021. As the Court knows, Mr. Clark has been ill for the past
several months. He felt better for a brief period of time in early March of this year.
But for the last several weeks, he has relapsed. He reports, he is “unable to
concentrate for more than three minutes at a time.” He fatigues easily and
spends much of his time sleeping. While it is in the interest of the parties and the
public that Mr. Clark be sentenced as soon as possible, and Mr. Clark eagerly
awaits the day when he will be transferred out of the MDC to the facility where he
will serve his sentence, he is not able to proceed to sentencing at this time. I
therefore ask that the April 20, 2021 sentence date be adjourned. I propose that I
write to the Court every two weeks, with my first letter due on May 4, 2021, to
advise the Court of Mr. Clark’s condition with the goal of setting a date for
sentencing as soon as possible.

       I have conferred with the government, and the government has no
objection to this request.

                                                   Respectfully submitted,


                                                   ___________/s/__________
                                                   Stephanie Carvlin
      Case 1:15-cr-00866-WHP Document 76 Filed 04/12/21 Page 2 of 2




cc:    AUSA Michael Neff
       AUSA Vladislav Vainberg (via ECF)
